By the Court.
— The decisions on this subject govern the present case ;
and the 11th section of the judiciary act can and must receive a construction consistent with the constitution. It says, it is true, in general terms, that the circuit court shall have cognisance of suits “ where an alien is a party;” but as the legislative power of conferring jurisdiction on the federal courts, is, in this respect, confined to suits between citizens and foreigners, we must so expound the terms' of the law, as to meet the case, “ where, indeed, an alien is one party,” but a citizen is the other. Neither the constitution, nor *13the act of congress, regard, on this point, the subject of the suit, but the parties. A description of the parties is, therefore, indispensable to the exercise of jurisdiction. There is here no such description ; and of course,
The writ of error must be quashed.